DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications PCT/EP2020/065094 and PCT/EP2020/052458 claimed in the ADS. It is noted, however, that applicant has not filed a certified copy of PCT/EP2020/065094 and PCT/EP2020/052458 applications as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-8, 11-19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and Langedijk et al. (US20210246170A1). 
As to claims 1, 23, and 29, Baumhof teaches the nanoparticle comprises a molar ratio of cationic lipid:neutral lipid (DSPC):sterol:PEG-lipid would be 47.4:10:40.9:1.7 (reference claim 84), and could be delivered to the subject (p. 165, para 3). The PEG lipid can be Formula IVa (image is flipped, structure the same, ref. claim 2). The cationic lipid can be III-3 (ref claim 10, first structure). This also cover claims 17, 25, 27, and 28 that recite narrower range of the PEG-Lipid. The antigen can be influenza HA and NA (Example 17, Table D listing multiple HA strains and NA strains used to make combination vaccine). This also cover claims 2-6 that recite additional HA and or NA antigens. 
For claims 1, 18, and 19, the vaccine can be a combination of mRNAs or a combination of lipid nanoparticles comprising distinct antigenic sequences (para spanning pages 162-163)
As to claim 7, Baumhof teaches the mRNAs can comprise a signal peptide (page 107, section- Signal Peptides).
As to claim 8, Baumhof teaches the coding sequence can be human optimized, CAI optimized, and codon optimized (pages 82-85)
As to claims 11-13, Baumhof teaches the use of heterologous 3’ UTRs in the mRNA (reference claims 26-31; instant claim 11), along with poly(A) sequences that comprise anywhere from 10 to 200 adenosine nucleotides (reference claim 31; instant claim 12), and a 5’ cap structure (reference claim 37; instant claim 13).
As to claims 14 and 15, Baumhof teaches teaches a contruct with elements arranged 5’ to 3’ a 5’ cap comprising 7mG, a coding sequence, a 3’ UTR, a poly A tail, (ref. claim 31). The 5’ UTR is added in ref. claim 32. The signal sequence is attached to the N terminal of the coding sequence peptide (page 107, section- Signal Peptides).
As to claims 16 and 24, Baumhof teaches 1-methylpseudouridine modification (ref claim 13).
As to claim 21, Baumhof teaches the vaccine induces a specific immune response (Figure 12). 
As to claim 29, Baumhof teaches the PEG-lipid is about 2500 g/mol (page 145 top).
As to claim 30, Baumhof teaches the the vaccine can be administered intramuscularly (description Figure 12). 
Baumhof does not teach SEQ ID# 10 or stabilizing mutations, or the specific immune responses noted in claim 22.
Langedijk et al. teach SEQ ID # 45 that is 100% identical to claimed SEQ ID# 10.
Langedijk et al. teach an isolated nucleic acid comprising a COVID-19 spike protein that the mutations K986P and V987P that stabilize the protein (claim 1, para 964), that the nucleic acid is used to immunize against SARS CoVid-2 (claim 26) and the stabilized protein lead to the highest neutralizing to non-neutralizing Ab ratio and may indicate it is in the pre-fusion state (para 967). Langedijk et al. teach SEQ ID # 45 that is 100% identical to claimed SEQ ID# 10 (see SEQ comparison vs US20210246170A1 (2022)).
One of ordinary skill in the art at the effective time of filing would have known that combination vaccines are known and used in the art and would have known that in some combination vaccines there is an incomplete immune response to one of the antigens. Thus, for claim 22, one of ordinary skill in the art at the effective time of filing would be motivated to check that the immune response was as expected for each antigen used and not reduced. 
One of ordinary skill in the art at the effective time of filing would be motivated to make lipid nanoparticles containing mRNA because Baumhof teaches mRNA vaccines within lipid nanoparticles are ideal for genetic vaccination to avoid production of anti-DNA antibodies and with the added benefit of stability to the mRNA through the use of the nanoparticle (p. 2, top). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify the methods taught by Baumhof in order to deliver a stabilized spike protein vaccine antigen SARS CoV-19 of Langedijk et al. to use as a vaccine because the stabilizing mutations are useful and the constructs are immunogenic and induce neutralizing antibodies as shown in Langedijk et al.
One of ordinary skill in the art at the effective time of filing would be motivated to make SARS CoV-19 vaccine because of the pandemic and to make a combination vaccine to reduce the number of vaccines a subject must get to be immunized. 
There would have been a reasonable expectation of success, given the knowledge that other viral envelope and structural proteins were expressed in mRNA-LNP immunogenic compositions that elicited protective immune responses to influenza in a subject, as taught by Baumhof, and also that the modified SARS CoVid-2 spike is useful to make neutralizing antibodies, as taught by Langedijk et al.
Thus, the invention at the effective time of filing as a whole was prima facie obvious to one of ordinary skill in the art and have had the expectation of success knowing that lipid nanoparticles containing mRNA are useful to deliver vaccines including influenza and that stabilized SARS CoV-2 is shown to induce neutralizing antibodies.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and Langedijk et al. (US20210246170A1) as applied to claims s 1-8, 11-19, and 21-30 above and Mani, et al. (Interdiscip Sci Comput Life Sci 3, 36–42, 2011). 
Baumhof et. al. and Langedijk et al. are discussed above.
Baumhof teaches the coding sequence can be human optimized, CAI optimized, and codon optimized (pages 82-85).
Baumhof et. al. and Langedijk et al. do not teach increasing the G/C content or increasing G/C content over 50%.
Mani et al. teach that optimizing influenza codons for expression by the CAI method increases the G/C content to 50% or more (Table 2). 
One of ordinary skill in the art at the effective time of filing would have known that codon optimization is used to improve expression in a host (Mani, et al. abstract). 
One of ordinary skill in the art at the effective time of filing would be motivated to make lipid nanoparticles containing codon optimized mRNA because it would increase expression of the vaccine antigen in the host.
Thus, the invention at the effective time of filing as a whole was  prima facie obvious to one of ordinary skill in the art to modify the vaccine of Baumhof et. al. and Langedijk et al. to include codon optimized mRNA with the expectation of success knowing that it increases expression in the host.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and Langedijk et al. (US20210246170A1) as applied to claims s 1-8, 11-19, and 21-30 above and Burger et al. (abstract only, J of Aerosol Medicine and Pulmanary Delivery Vol 21, 2008 from https://doi.org/10.1089/jamp.2007.0658 (Year: 2008). 
Baumhof et. al. and Langedijk et al. are discussed above.
Baumhof teaches the vaccine can be dry (page 163 middle) but do not teach less than 10% water. 
Burger et al. teach dry vaccines can contain 1% water (abstract). 
One of ordinary skill in the art at the effective time of filing would have been able to determine the level of water removal that still preserves the potency of the vaccine and have the expectation of success knowing that many vaccines have been lyophilized.  
One of ordinary skill in the art at the effective time of filing would be motivated to make lyophilized (dry) lipid nanoparticles containing codon optimized mRNA because it would increase the life of the vaccine and reduce demands on storage and transport of the vaccine needed to preserve the potency. 
Thus, the invention at the effective time of filing as a whole was prima facie obvious to one of ordinary skill in the art to modify the vaccine of Baumhof et. al. and Langedijk et al. to by dry with less than 10% water and have the expectation of success knowing that other vaccines have been made this way and that they have less than 10% water.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-27 and 29-30 of copending Application No. 17665772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a combination vaccine with SEQ ID# 10 stabilized with the same mutations with influenza antigens in a similar lipid nanoparticle. The antigens are listed in claim 1 of each and dependent claims 2-6 add additional influenza antigens and in the reference application they are in claims 2-5. The ratio of components is in claim 6 of the reference application.  The reference application teaches the specific cationic lipid, neutral lipid, and PEG-lipid, see reference application claims 6, 12, and 13. Codon optimized limitation of claims 8-10 are found in the reference application at claims 14-16.
The structure of the mRNA of claims 11-16 are found in the reference application at claims 17-20, the poly (A) limitation is already in the claim 1 of the reference application. 
The same structures would be expected to have the same immune responses and the method of using is obvious over the pharmaceutical composition made. The remaining claims only repeat limitations in different scopes. Thus, the reference application is obvious over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
                                                                                                                                                                                                        /JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648